PER CURIAM. -
Respondent A. Garth Nelson having admitted the matters charged and disputing only the recommendation of the State Board of Bar Governors that he be disciplined by suspension from the practice of law for a period of six months and the members of this Court, being of the opinion that the minimum discipline was reflected in the recommendation.
Now, it is therefore ordered that the said A. Garth Nelson be disciplined by suspension from the practice of law for a period of six months, suspension to commence on the First day of January, 1961, and to terminate on the First day of July, 1961, unless modified by further order of this Court.
PHELPS disqualified himself from any consideration of this matter.